DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 8, and 15 are directed to a method (claim 1), a system (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites validating a merchant system using merchant data; generating a set of merchant credentials; facilitating a secure transaction, wherein facilitating includes authenticating the merchant system using the set of merchant credentials; automatically generating transaction data, wherein the transaction data includes a tokenized client account number associated with the secure transaction; receiving a refund request associated with the secure transaction, wherein the refund request includes the set of merchant credentials; automatically authenticating the merchant system using the set of merchant credentials; accessing a database that includes the transaction data; and automatically facilitating settlement of a refund payment using the authenticated merchant system and the transaction data.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for authenticating a merchant that performs a refund transaction with a customer, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of one or more processors; and one or more non-transitory machine-readable storage media containing instructions in communication with a merchant system do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of one or more processors; and one or more non-transitory machine-readable storage media containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations and a merchant system are recited at a high-level or generality (i.e., as a generic computer system performing generic computer functions of validating a merchant system, generating merchant credentials, facilitating a secure transaction, generating transaction data, receiving a refund request, authenticating a merchant, accessing a database, and facilitating settlement of a refund) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-7, 9-14, and 16-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140351069 A1 (“Christner”) in view of US 20020143655 A1 (“Elston”).
Regarding claim 1, Christner discloses a computer-implemented method, comprising (see at least FIG. 4.): 
validating a merchant system using merchant data; generating a set of merchant credentials (The merchant information is provided to a merchant account generator which assigns a merchant identifier (MID) to the merchant.  Each MID is further associated with one or more terminal identifiers (TIDs) which are used to link the merchant's payment terminals with the corresponding merchant account.  See at [0025].  See also [0023]-[0024].  MIDs may be used by an acquiring bank to enable the merchant to use the acquiring bank's services in processing credit card transactions.  See at least [0025].  See also [0026] and [0028].  The Examiner interprets using the MID to use the acquiring bank’s services as validating a merchant system using merchant data.  The Examiner also interprets the MID/TID as the set of merchant credentials.); 
facilitating a secure transaction, wherein facilitating includes authenticating the merchant system using the set of merchant credentials (An employee or operator of the PI device may create a transaction for a particular store item on the PI device.  See at least [0032].  Upon receiving payment information, the PI device signals a PI request which may include the customer's payment information, as well as additional information pertaining to the desired transaction, including identifying the items (including quantity of each item) being purchased, itemized cost of the transaction (including any discounts that may have been applied), the location of the PI device, employee metadata (identifying the employee making the sale), and merchant metadata (e.g., MID/TID).  See at least [0035].  MID/TID may be used by an acquiring bank to enable the merchant to use the acquiring bank's services in processing credit card transactions.  See at least [0025] and [0016].  See also [0026] and [0028].); 
automatically generating transaction data (A PI a request has been authenticated, the transaction processor stores a record of the transaction (e.g., transaction record) in the transaction database.  See at least [0043].  Transaction database includes a transaction record, which may include any information collected from a particular transaction.  See at least [0048].  See also [0043], disclosing generating and transmitting a transaction request that comprises customer's payment information and other transaction information.), 
wherein the transaction data includes a client account number associated with the secure transaction (Information collected from a transaction includes customer payment information such as a credit card number.  See at least [0032]-[0034].  See also [0043].); 
receiving a refund request associated with the secure transaction (The transaction processor may receive a refund request (e.g., from the PI device which initiated the original transaction).  See at least [0061].); 
automatically authenticating the merchant system using the set of merchant credentials (The PI request may include information identifying the items (including quantity of each item) being purchased, itemized cost of the transaction (including any discounts that may have been applied), the location of the PI device, employee metadata (identifying the employee making the sale), and merchant metadata (e.g., MID/TID).  The transaction processor receives the PI request and transmits a transaction request to a corresponding payment processor based on the MID/TID information included with the PI request and/or routing information provided by the PI device interface. For some embodiments, the transaction processor may include a number of sub-modules such as, for example, permissions sub-module.  The permissions sub-module determines whether the operator of the PI device is an employee who is authorized to conduct transactions through that particular PI device.  See at least [0035] and [0039]-[0040].  The Examiner interprets determining if the employee associated with the MID/TID has permissions to conduct the transaction as automatically authenticating the merchant system.); 
accessing a database that includes the transaction data; and automatically facilitating settlement using the authenticated merchant system and the transaction data (However, once a PI a request has been authenticated by each of the sub-modules the transaction processor stores a record of the transaction (e.g., transaction record) in the transaction database. Data from the merchant transaction records may be stored in the appropriate fields created for the merchant in each of the merchant table, the location table, and the items/employees table. The transaction processor then transmits a transaction request to the payment processor which includes the customer's payment information (e.g., credit card number, expiration date, cardholder's name, etc.) and other transaction information (e.g., items purchased, price paid, merchant information, etc.).  See at least [0043].  Initiating settlement process for example at the end of the business day.  Settlement process at the end of the business day includes an operator accessing a transaction database.  See at least [0045]-[0046].).

While Christner discloses a client account number, Christner does not expressly disclose the client account number is tokenized.  Furthermore, while Christner discloses receiving a refund request, Christner does not expressly disclose the refund request includes the set of merchant credentials.  Furthermore, while Christner discloses automatically facilitating settlement using the authenticated merchant system, Christner does not expressly disclose facilitating settlement of a refund payment using the authenticated merchant system and the transaction data.

However, Elston discloses tokenized data (The customer may use a token to log into terminal, by means of a magnetic stripe card, to log in to transact with a merchant.  See at least [0158].); 
the refund request includes the set of merchant credentials; facilitating settlement of a refund payment using the authenticated merchant system and the transaction data (Once the customer's transaction has been retrieved, the merchant employee can enter the refund (a full or partial refund, generally up to the full value of the transaction). The merchant employee is typically asked for an authorization or identification code. The authorization code (typically an alpha numeric PIN or password) is used as a security measure to ensure that the employee is authorized to issue refunds. The authorization code can either be verified by the terminal or can be authenticated through the RO system. The identification code is a unique code assigned to each merchant employee and is used to create an audit log for the refund transactions. If the code does not correspond to an authorized employee the refund process will be blocked by the security manager.  See at least [0210].  See also [0205]-[0211] and FIG. 8C, steps 468-474.).
From the teaching of Elston, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the client account number of Christner to be tokenized, using the technique of using tokenized data as taught by Elston, and to modify the refund request of Christner to include the set of merchant credentials, as taught by Elston, and to modify Christner to facilitate settlement of a refund payment, as taught by Elston, in order to facilitate mobile commerce with groups of merchants, in order to provide a platform that is easily and effectively integrated with a physical merchant’s existing systems (see Elston at least at [0012]-[0014]), and in order to improve security and to ensure that an employee is authorized to issue refunds (see Elston at least at [0210]).

Regarding claim 2, the combination of Christner and Elston disclose the limitations of claim 1, as discussed above, and Christner further discloses the refund request is associated with a plurality of transactions for the merchant system (The transaction processor may receive a refund request (e.g., from the PI device which initiated the original transaction). In response to the refund request, the transaction processor may retrieve the transaction record associated with the fraudulent transaction from the transaction database. The transaction processor may then withdraw the payment amount from the merchant deposit account and return the funds to the issuing bank.  See at least [0061].  The Examiner interprets the refund transaction record part of the transaction database as the refund request being associated with a plurality of transactions for the merchant system.).

Regarding claim 3, the combination of Christner and Elston disclose the limitations of claim 1, as discussed above.  Christner does not expressly disclose the refund request includes two or more of a channel identifier, a merchant number, a transaction amount, a description value, a security code, an address, and a partner code for each transaction of a plurality of transactions associated with the refund request.

However, Elston discloses the refund request includes two or more of a channel identifier, a merchant number, a transaction amount, a description value, a security code, an address, and a partner code for each transaction of a plurality of transactions associated with the refund request (Once the customer's transaction has been retrieved, the merchant employee can enter the refund (a full or partial refund, generally up to the full value of the transaction). The merchant employee is typically asked for an authorization or identification code. The authorization code (typically an alpha numeric PIN or password) is used as a security measure to ensure that the employee is authorized to issue refunds.  See at least [0210].  The Examiner interprets the value of the refund as the transaction amount.  The Examiner also interprets the PIN as a security code.).
From the teaching of Elston, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the refund request of Christner to include a transaction amount and security code, as taught by Elston, in order to facilitate mobile commerce with groups of merchants, in order to provide a platform that is easily and effectively integrated with a physical merchant’s existing systems (see Elston at least at [0012]-[0014]), and in order to improve security and to ensure that an employee is authorized to issue refunds (see Elston at least at [0210]).

Regarding claim 4, the combination of Christner and Elston disclose the limitations of claim 1, as discussed above, and Christner further discloses generating a prefill communication for a refund settlement request using the transaction data from the database in response to the refund request; and transmitting the prefill communication to a refund settlement system (The transaction processor may receive a refund request (e.g., from the PI device which initiated the original transaction). In response to the refund request, the transaction processor may retrieve the transaction record associated with the fraudulent transaction from the transaction database. The transaction processor may then withdraw the payment amount from the merchant deposit account and return the funds to the issuing bank 172 (e.g., to be credited to the customer's account).  The Examiner interprets the refund request not requiring manual user input as a prefill communication.).

Regarding claim 5, the combination of Christner and Elston disclose the limitations of claim 1, as discussed above, and Christner further discloses accessing second transaction data in response to the refund request (The transaction processor may receive a refund request (e.g., from the PI device which initiated the original transaction). In response to the refund request, the transaction processor may retrieve the transaction record associated with the transaction from the transaction database.  See at least [0061].  The transaction record of the transaction record database includes include any information collected from a particular transaction (e.g., items purchased, price paid, customer metadata, merchant metadata, etc.  See at least [0048].  The Examiner interprets customer metadata as second transaction data.). 

Christner does not expressly disclose facilitating a second refund payment for the second transaction data with the refund payment in a batch multi-refund process in response to the refund request.

However, Elston discloses facilitating a second refund payment for the second transaction data with the refund payment in a batch multi-refund process in response to the refund request (Once the refund information is entered into the terminal it is transmitted to the RO system, where the transaction manager updates transaction logs and ledgers. Based on the information entered into the terminal the RO system will credit the refund to the customer's payment account. The refund transactions are stored in the terminal until a later time and are then transmitted in batch to the RO system.  See at least [0211]-[0212].).
From the teaching of Elston, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Christner to facilitate a second refund payment for the second transaction data with the refund payment in a batch multi-refund process in response to the refund request, as taught by Elston, in order to facilitate mobile commerce with groups of merchants, in order to provide a platform that is easily and effectively integrated with a physical merchant’s existing systems (see Elston at least at [0012]-[0014]), and in order to improve security and to ensure that an employee is authorized to issue refunds (see Elston at least at [0210]).

Claim 8 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 9 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 10 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 12 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 15 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 16 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 17 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 18 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 19 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Christner in view of Elston, and in further view of US 20150302406 A1 (“Pastore”).
Regarding claim 6, the combination of Christner and Elston disclose the limitations of claim 1, as discussed above, and Christner further discloses the set of merchant credentials includes a first merchant identifier and at least one second merchant identifier (The merchant information is provided to a merchant account generator which assigns a merchant identifier (MID) to the merchant.  Each MID is further associated with one or more terminal identifiers (TIDs) which are used to link the merchant's payment terminals with the corresponding merchant account.  See at least [0023]-[0025].).  

While Christner discloses the set of merchant credentials includes a first merchant identifier and at least one second merchant identifier, Christner does not expressly disclose the set of merchant credentials includes a parent merchant identifier and at least one child merchant identifier.

However, Pastore discloses the set of merchant credentials includes a parent merchant identifier and at least one child merchant identifier (a list of merchant identifiers and associated parent identifiers, the merchant identifier identifying a merchant entity and the parent identifier identifying a parent entity associated with the merchant entity.  See at least [0038].)
From the teaching of Pastore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set of merchant credentials of Christner to include a parent merchant identifier and at least one child merchant identifier, as taught by Pastore, in order to provide up-to-date merchant identification information to enable accurate merchant aggregation (see Pastore at least at [0008]).

Claim 13 has similar limitations found in claim 6 above, and therefore is rejected by the same art and rationale.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christner in view of Elston, in further view of Pastore, and in further view of US 20190197506 A1 (“McShirley”).
Regarding claim 7, the combination of Christner and Elston dislose the limitations of claim 6, as discussed above, and Christner further discloses authenticating the merchant system uses the first merchant identifier (The merchant may have a pre-existing MID with a processor that it wishes to use for all credit card transactions. Accordingly, the PI device interface may parse the merchant metadata form the PI request to first determine whether the merchant has selected to use its own existing MID/TID.  See at least [0038].  See also [0039]-[0040], disclosing further validation of the request, including determining whether the merchant operator initiating the transaction is permitted the make the sale.); and 
wherein the at least one second merchant identifier is used to facilitate the refund payment after the authenticating using the first merchant identifier (The PI request may include information identifying the items (including quantity of each item) being purchased, itemized cost of the transaction (including any discounts that may have been applied), the location of the PI device, employee metadata (identifying the employee making the sale), and merchant metadata (e.g., MID/TID).  The transaction processor receives the PI request and transmits a transaction request to a corresponding payment processor based on the MID/TID information included with the PI request and/or routing information provided by the PI device interface. For some embodiments, the transaction processor may include a number of sub-modules such as, for example, permissions sub-module.  The permissions sub-module determines whether the operator of the PI device is an employee who is authorized to conduct transactions through that particular PI device.  See at least [0035] and [0039]-[0040].).

 While Christner discloses authenticating the merchant system using a first merchant identifier, Christner does not expressly disclose the first merchant identifier is the parent merchant identifier.  Furthermore, while Christner discloses at least one second merchant identifier is used to facilitate payment, Christner does not expressly disclose the at least one second merchant identifier is the at least one child merchant identifier that is used without the parent merchant identifier.  

However, Pastore discloses the first merchant identifier is the parent merchant identifier (a list of merchant identifiers and associated parent identifiers, the merchant identifier identifying a merchant entity and the parent identifier identifying a parent entity associated with the merchant entity.  See at least [0038].)
From the teaching of Pastore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set of merchant credentials of Christner to include a parent merchant identifier and at least one child merchant identifier, as taught by Pastore, in order to provide up-to-date merchant identification information to enable accurate merchant aggregation (see Pastore at least at [0008]).

While Christner discloses at least one second merchant identifier is used to facilitate payment, Christner does not expressly disclose the at least one second merchant identifier is the at least one child merchant identifier that is used without the parent merchant identifier.  

However, McShirley discloses the at least one child merchant identifier that is used without the parent merchant identifier (Upon successful real-time settlement (RTS) set up, and an RTS may be considered pending, the provider may send the acquirer a push response indicating that the merchant has enabled the RTS merchant service. This push response to the acquirer may include information regarding a merchant sub-account number, or merchant account, for omnibus settlement.  See at least [0068].).
From the teaching of McShirley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second merchant identifier of Christner to be the at least one child merchant identifier that is used without the parent merchant identifier, as taught by McShirley, in order to improvement settlement processing for merchants (see McShirley at  least at [0005]-[0007]).

Claim 14 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale.

Claim 20 has similar limitations found in claims 6 and 7 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Square Seller Community, dated July 18, 2019 https://www.sellercommunity.com/t5/Questions-How-To/How-do-I-set-up-a-password-so-employee-cannot-open-the-cash/m-p/127825 (hereinafter "Square") discloses creating a passcode so that the employee cannot open the cash drawer unless they know the code, including the steps of setting up roles via team permissions on Square Dashboard.
US 20150081546 A1 (“Chauhan”) discloses a system for authenticating an entity (e.g., merchant) including a database configured to store authentication information associated with the entity; and a receiving device configured to receive information concerning the entity.
US 20130226803 A1 (“Hsu”) discloses a system for authenticating an entity includes a database configured to store a profile associated with an entity, the profile including at least an authentication status; a supplying device configured to supply transaction details including a unique virtual payment number (VPN) to a third party entity to be authenticated; a receiving means for receiving an authorization request that includes transaction details that include a VPN; and a processor configured to capture, from the authorization request, transaction details for a payment card transaction wherein the transaction details includes at least a payment card number, authenticate the entity requesting a transaction by comparing the captured transaction details including a payment card number to the supplied unique VPN, and update, in the database, the authentication status in the profile associated with the entity based on the authenticating of the entity based on said authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.Z./Examiner, Art Unit 3694   

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694